On the MeRits.
Howell, J.
The only question in this case is one of jurisdiction.
A. Rochereau & Co., as agents of the tutrix of the minor heirs of ¿L E. Pepin, who reside in Prance, leased certain property to the plaintiff. A few months before the expiration of the lease the plaintiff brought this suit in the Sixth District Court to annul the lease for certain alleged causes, and for damages, making the tutrix and the agents parties defendant, who filed answers, and, after the case had been at issue for sometime, excepted to the jurisdiction of the court; and they rely on section 2011 R. S., which reads: “ The Second District Court shall be strictly a probate court, and shall have exclusive jurisdiction only of all successions and probate causes; and all appointments that may be necessary in the course of administration of estates, all matters relative to'minors,, persons interdicted, and to absentees, or in which they are interested, shall be made and carried on in said court.”
The whole section must be construed together. The first clause makes said court strictly a probate court, and subsequent clauses declare what its exclusive jurisdiction shall be; to wit, “ only of successions and probate causes,” and direct that “ all appointments that may be necessary in the course of administration of estates, all matters relative to minors, persons interdicted, and to absentees, or in which they are interested, shall be made and carried on in said court.”
This is clearly not a probate cause; nor is it contended that the succession of Pepin is -in course of administration in the Second District Court. It is alleged by the plaintiff that the minors are in possession of the property in question, through their tutrix, represented by her agents, Rochereau & Co., who executed the lease to her (plaintiff). Under these circumstances the presumption is a fair one that the heirs are in possession, in which contingency it is not denied that the Sixth District Court has jurisdiction, unless the law provides otherwise. Defendants contend that this is certainly a suit in which minors are interested, and that under the express terms of the last clause of the section it should have been brought in the Second District Court.
*877The minors would be equally interested in a suit by the tutrix against the plaintiffs for the collection of the rent, and yet it is not pretended that the Second District Court would have exclusive jurisdiction of such a suit.
We must construe this clause in connection with the preceding clauses, and hold it to refer to all matters in which minors may be interested in. the course of administration of estates falling to them. Any other construction would give the Second District Court exclusive jurisdiction of all suits in which minors might be interested in any degree, as plaintiffs and defendants, co-plaintiffs and co-defendants, which is inconsistent with the first clause of the section and the provision of the constitution on the subject.
It is therefore ordered that the judgment appealed from be reversed', the exception overruled, and the cause remanded to the lower court to be proceeded in according to law.